Citation Nr: 0303021	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  97-32 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served more than 20 years on active duty, 
beginning in September 1950, prior to his retirement in April 
1971.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, for additional development.  The case is 
now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The rating criteria used to evaluate cardiovascular 
disorders were amended effective January 12, 1998; neither 
version is more favorable and the veteran will therefore be 
evaluated under both rating criteria following this date.

3.  The veteran's hypertension is manifested by diastolic 
pressure of less than 110 and systolic pressure predominately 
less than 200.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for the veteran's hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7101 
(2002); 66 Fed. Reg. 45620-45632 (August 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained the veteran's 
service medical records and all available post-service 
medical reports.  In order to fully develop the record, the 
RO requested that the veteran provide additional information 
in letters dated in June and August 1999.  An April 2000 
Supplemental Statement of the Case (SSOC) informed the 
veteran of the revised criteria for evaluating hypertension, 
as well as the evidence necessary to substantiate his claim.  
The RO advised the claimant of the VCAA's enhanced duty to 
assist and notify and the evidence necessary to substantiate 
his claims by an October 2002 letter.  The Board notes that 
the VCAA made no change in the statutory or regulatory 
criteria which govern the criteria for the current claim.  
The Board finds that the veteran was kept apprised of what he 
must show to prevail in his claim, and he was generally 
informed as to what information and evidence he is 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As further discussed below, the Board also finds that the 
VCAA does not require additional medical development in this 
case because the record currently before it contains 
sufficient medical evidence to make a decision.  38 U.S.C. 
§ 5103A; Charles v. Principi, 16 Vet. App. 370 (2002).  In 
this regard, the Board observes that in correspondence dated 
in December 2002, the veteran's representative stated that 
the veteran rested his case on the evidence of record, 
signifying that there were no outstanding medical records 
which might show hypertension readings predominantly 
warranting an increased evaluation.  In addition, the Board 
notes that the veteran has not requested an additional VA 
examination, or asserted that his hypertension has increased 
in severity since the date of his most recent VA examination.

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the claimant's current 
claim, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding these issues is required based on the facts of the 
instant case.  




Factual Background

In correspondence to VA, the veteran has stated that his 
hypertension is not properly evaluated by the current 10 
percent evaluation.  He has pointed out that he takes 
Lisinopril and Lasix for hypertension and has done so for 
many years.  

The record before the Board contains the veteran's service 
medical records and post-service medical records, which will 
be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 148-49 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

Medical evidence dated during the appeal period include 
private medical records indicating blood pressures of 160/78 
in January 1996, and 176/86 in July 1996.  These readings 
were taken in connection with treatment for conditions other 
than hypertension.  The report of an October 1996 private 
history and physical examination indicates that one of the 
veteran's problems was hypertension of 27 years' duration.  
Blood pressure was 170/94, and the veteran had not taken his 
medications that morning.  A December 1996 VA medical 
certificate provides that the veteran had hypertension, with 
blood pressure of 182/93.  The report of an April 1997 VA 
examination for hypertension provides that the veteran took 
Lisinopril, Lasix and Librax.  On physical examination, his 
blood pressure was 162/98 sitting, 160/100 lying and 164/106 
standing.  The veteran had taken his medication that morning.  
The diagnosis was hypertension not very well controlled.  

In connection with the Board's remand, the RO obtained 
medical treatment records from VA sources as well as all 
private care-givers that the veteran reported.  These 
treatment records address a number of conditions and provide 
blood pressure readings over a number of years.  Readings 
from May to November 1997 were 140/76, 128/77, 165/80, 160/82 
and 180/82.  Blood pressure in January 1998 was 150/88, and 
it was 130/80 in December 1998.  Blood pressure readings in 
March 1999 were 155/91 and 130/80.  Blood pressure was 140/68 
in June 1999.

The report of an October 1999 VA examination provides that 
the veteran was on hypertensive medication.  The examiner 
reviewed the veteran's other health conditions.  On physical 
examination, the veteran's blood pressure was 160/78 supine, 
160/78 sitting, and 160/80 standing.  The pertinent diagnosis 
was hypertension, moderate control, with continued systolic 
elevation; currently on Lisinopril and Lasix; no obvious end-
stage disease secondary to hypertension.  

The examiner noted that the veteran was scheduled for a 
private stress test later that week.  The corresponding 
private report indicates that the veteran underwent a 
radionuclide stress test, and that the reason for the test 
was precordial pain.  The report reviews the test results in 
great detail.  The veteran achieved a maximum heart rate of 
159 beats per minute, which was 110 percent of his age-
predicted maximum.  Maximum blood pressure was 215/95.  The 
relevant impression was hypertension blood pressure response 
to exercise.  The recommendation was aggressive management of 
hypertension; risk factor modification, predominately in the 
form of LDL maintenance since with at least two risk factors, 
his LDL cholesterol should be equal to or less than 130; and 
consideration for entry into a graduated exercise program.  

Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Effective January 12, 1998, the VA revised the criteria for 
evaluating hypertension.  62 Fed. Reg. 65207-224 (1997).  The 
veteran has been provided both sets of criteria by the RO.  
The Board notes that VA O.G.C. Prec. Op. No. 3-2000 (April 
10, 2000), addresses the situation arising when a provision 
of the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending.  If the 
amendment is more favorable, the Board should apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  The Board 
should apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change, and after only if more favorable.

Under the provisions of the Rating Schedule in effect prior 
to January 12, 1998, hypertensive vascular disease (essential 
arterial hypertension) manifested by diastolic pressure 
predominantly 110 or more with definite symptoms warrants a 
20 percent evaluation.  Diastolic pressure predominantly 100 
or more warrants a 10 percent evaluation.  A note provided 
that when continuous medication was shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent would be assigned.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

Under the provisions of the rating schedule effective January 
12, 1998, a 20 percent evaluation is assignable for 
hypertension when the diastolic pressure is predominantly 110 
or more, or when systolic pressure is predominantly 200 or 
more.  A 10 percent evaluation is assignable when the 
diastolic pressure is predominantly 100 or more; the systolic 
pressure is predominantly 160 or more; and is the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to an evaluation in excess of 10 percent for hypertension, at 
any time during the appeal period under the old or the new 
criteria.  In so finding, the Board determines that neither 
the previous nor the revised rating criteria for hypertension 
are more favorable to the veteran's claim.  VA O.G.C. Prec. 
Op. No. 3-2000.  The veteran's blood pressure, as recorded 
during private treatment and VA examinations throughout the 
appeal period, has been negative for any instance of 
diastolic pressure of 110.  The record contains one instance 
of systolic pressure over 200, which occurred in connection 
with a stress test.  This sole reading does not indicate 
systolic pressure that is predominately 200, particularly in 
light of all of the numerous other systolic pressures 
recorded during this time, which were significantly below 
200.  Accordingly, an evaluation in excess of 10 percent for 
hypertension is not warranted.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of a 
rating in excess of 10 percent for hypertension, and it must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).







ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



